





IVERIC BIO, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
The purpose of this Non-Employee Director Compensation Policy (this “Policy”) of
IVERIC bio, Inc. (the “Company”) is to set forth the total compensation payable
to non-employee directors of the Company for their service as members of the
Company’s Board of Directors (the “Board”). In furtherance of this purpose,
effective as of the Effective Date (as defined below), all non-employee
directors shall be entitled to receive the compensation described in, and
subject to the terms and conditions of, this Policy.
General Compensation Limits
Subject to the provisions of this Policy, commencing in calendar year 2019, the
following limits shall be in effect for compensation to be paid to each
non-employee director of the Company:
•
Compensation Limits for Incumbent Non-Employee Directors: The total annual base
compensation, including cash and equity components (based on grant date fair
value for financial reporting purposes), for each non-employee director who
served as a director of the Company for any amount of time during the prior
calendar year (each, an “Incumbent Non-Employee Director”) will be no more than
$275,000 per calendar year.



•
Compensation Limits for Newly-Elected or Appointed Non-Employee Directors: The
total annual base compensation, including cash and equity components (based on
grant date fair value for financial reporting purposes), for each non-employee
director who did not serve as a director of the Company for any amount of time
during the prior calendar year (each, a “New Non-Employee Director”) will be no
more than $550,000 within his or her first calendar year of election or
appointment.



Non-Employee Director Compensation
Each non-employee director shall be entitled to receive the compensation
described below while serving as a director of the Company. The form of equity
compensation and amounts of equity compensation and cash compensation described
below may be modified for years after 2019 by the Board in its discretion,
subject to compliance with the compensation limits set forth in this Policy
under the heading “General Compensation Limits” and the other provisions of this
Policy.
Equity Compensation
Initial Stock Option Grant. Upon his or her initial election or appointment to
the Board, each New Non-Employee Director shall automatically, and without the
need for any further action by the Board, be granted an option under the
Company’s 2013 Stock Incentive Plan, as amended from time to time, or any
successor or other new stock or equity incentive plan (the “Plan”) to purchase
32,000 shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”). Unless otherwise provided at the time of grant, subject to each
such person’s continued service with the Company, the option will vest with
respect to 1/36th of the shares subject to such option at the end of each
successive one-month period following the grant date until the third anniversary
of the grant date and, in the event of a “Change in Control Event” of the
Company (as defined in the Plan), the option shall immediately become fully
vested and exercisable.
Annual Stock Option Grant. On the date of each annual meeting of stockholders of
the Company, each non-employee director who has served on the Board for at least
four months, and is both serving as a director of the Company immediately prior
to and immediately following such annual meeting, shall automatically, and
without the need for any further action by the Board, be granted an option under
the Plan to purchase 16,000 shares of





--------------------------------------------------------------------------------





Common Stock. Unless otherwise provided at the time of grant, subject to the
non-employee director’s continued service with the Company, the option will vest
with respect to 1/12th of the shares subject to such option at the end of each
successive one-month period following the grant date until the earlier of (a)
the day that is one business day prior to the date of the next annual meeting
and (b) the first anniversary of the grant date, at which time such option shall
be fully vested and exercisable, and, in the event of a “Change in Control
Event” of the Company (as defined in the Plan), the option shall immediately
become fully vested and exercisable.
General. Each initial option grant award and each annual option grant award to
the non-employee directors shall have a term of ten years from the date of the
award. The exercise price of each option will be equal to the closing sale price
(for the primary trading session) of the Common Stock on the national securities
exchange on which the Common Stock is then traded on the date of grant (or if
the date of grant is not a trading day on such exchange, the trading day
immediately prior to the date of grant) or if the Common Stock is not then
traded on a national securities exchange, the fair market value of the Common
Stock on such date as determined by the Board.
The foregoing share amounts with respect to option grants to the non-employee
directors shall be automatically adjusted in the event of any stock split,
combination, recapitalization and other similar event affecting the Common
Stock, all as provided for under the terms of the Plan.
The initial option grant awards and the annual option grant awards to the
non-employee directors shall be subject to the terms and conditions of the Plan
and the terms of any option agreements entered into with each director in
connection with such awards.
Cash Compensation
The cash fees to be paid to non-employee directors for service on the Board, for
service on each committee of the Board on which the director is then a member
and for service in such additional Board positions as are described below shall
be as follows:
•
each non-employee director is eligible to receive an annual fee of $45,000;



•
the chairman of the audit committee is eligible to receive an additional annual
fee of $20,000, and the other members of the audit committee are eligible to
receive an additional annual fee of $10,000;



•
the chairman of the compensation committee is eligible to receive an additional
annual fee of $15,000, and the other members of the compensation committee are
eligible to receive an additional annual fee of $7,500;



•
the chairman of the nominating and corporate governance committee is eligible to
receive an additional annual fee of $10,000, and the other members of the
nominating and corporate governance committee are eligible to receive an
additional annual fee of $5,000;



•
the chairman of the R&D committee is eligible to receive an additional annual
fee of $10,000, and the other members of the R&D Committee are eligible to
receive an additional annual fee of $5,000; and



•
the Independent Lead Director is eligible to receive an additional annual fee of
$25,000.



The foregoing fees are payable in arrears in four equal quarterly installments
on the last day of each quarter, with such installments to be paid for any
quarter during which the director served on the Board, on such committee or in
such position.
In addition to the above fees, the Board may determine that additional committee
fees are appropriate and should be payable for any newly created committee of
the Board. The Board also may determine that an additional





--------------------------------------------------------------------------------





fee is appropriate and shall be payable to a non-employee Chairman of the Board,
if one is then appointed. Consistent with this Policy, in determining any such
additional fees, the Board will be guided by compensation paid to non-employee
directors of a peer group of companies as well as current best practices.
Expenses
Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each non-employee director is entitled to be reimbursed for
reasonable travel and other expenses incurred in connection with attending
meetings of the Board and any committee of the Board on which he or she serves.
The amount of such reimbursed expenses shall not apply toward or otherwise be
subject to the compensation limits set forth in this Policy under the heading
“General Compensation Limits.”
Additional Compensation
The Company will not provide additional compensation to non-employee directors,
directly or indirectly, other than as disclosed in this Policy or the Company’s
filings with the U.S. Securities and Exchange Commission.
Effective Date
This Policy was adopted by the Board on February 22, 2019 and shall become
effective on the date on which it is approved by the Company’s stockholders (the
“Effective Date”).
Amendments; Termination
This Policy may be amended or terminated upon the adoption of a resolution of
the Board; provided that no such amendment to the provisions of this Policy set
forth under the headings “General Compensation Limits,” “Additional
Compensation” or “Amendments; Terminations” shall be effective prior to the 2022
annual meeting of stockholders without stockholder approval.
Notwithstanding the foregoing, the Board may adjust the compensation limits set
forth in this Policy under the heading “General Compensation Limits,” without
stockholder approval, in the event of a material change in the Company’s market
capitalization.
As is the Company’s current practice, in enacting or proposing any amendments to
the Policy, including any amendment of the annual retainers for Board and
committee service, and fees for Board and committee service, the Board (or a
committee of the Board) will be guided by compensation paid to non-employee
directors of a peer group of companies as well as current best practices. The
Board (or a committee of the Board) shall review this non-employee director
compensation peer group on an annual basis.



